FARLEY, Associate Judge,
concurring in part and dissenting in part.
I agree with the principles and analyses of the majority and the results derived from their application to the Whitt, Williams and Davis cases. However, because I do not believe that they were correctly applied in the Stokes case, I respectfully dissent.
Congress determined that this Court would have jurisdiction to review decisions of the Board of Veterans Appeals (BVA) in those cases “in which a notice of disagreement [was] filed ... on or after [November 18, 1988].” Veterans’ Judicial Review Act, Pub.L. No. 100-687, § 402. Congress might well have chosen to confine the grant of jurisdiction to BVA decisions entered “on or after” November 18,1988, but it did not. Instead, Congress chose an earlier interim step in the claims adjudication process and focused upon the Notice of Disagreement (NOD).
Prior to the creation of this Court, the NOD served only a minor role in the adjudication process. A rating decision was usually communicated to a veteran in the barest of terms with little recitation of the evidence or discussion of the rationale. If the veteran was dissatisfied with the result and desired review by the BVA, it was necessary for the veteran to file a NOD with the Regional Office. 38 C.F.R. § 19.-118 (1989). The function of the NOD was merely to prompt the Regional Office to prepare a Statement of the Case (SOC) which consists of a description of the evidence and the basis for the adjudication for review by the BVA. 38 C.F.R. § 19.119 (1989). However, with the passage of the Veterans’ Judicial Review Act, 38 U.S.C. §§ 4051-4092 (1988), the NOD, which previously served only a minor procedural purpose, was accorded new and substantial legal significance for it was selected to serve as the foundation of this Court’s jurisdiction. See Pub.L. No. 100-687, § 402.
The filing of an initial NOD satisfied the procedural purpose of the Department of Veterans Affairs (VA) for it would have prompted the preparation of the SOC and initiated the appeal. It is for this reason that the VA never had the occasion to address the question of whether, there could be more than one NOD with respect to a single claim. Consideration of subsequent NOD’s only became important when the NOD was decreed by statute to have a bearing on this Court’s jurisdiction. While multiple NOD’s would have little or no significance for the VA in processing an appeal, they could well be significant in determining whether this Court could entertain an appeal of a BVA decision.
As we said in Erspamer v. Derwinski, 1 Vet.App. 3 (1990), “the trigger for a Notice of Disagreement is an adjudication deci*48sion.” Erspamer, at 8. If there is more than one adjudication, there can, but need not, be more than one NOD; thus, an NOD is triggered by an adjudication but every adjudication need not trigger an NOD. If, following an adjudication, an initial NOD was filed after November 18, 1988, this Court would have jurisdiction to review the BVA decision. If, however, the initial NOD was filed before November 18, 1988, this Court would not have jurisdiction unless there was a subsequent adjudication and a valid NOD filed after November 18, 1988.
In both the Whitt and Williams cases, there were initial adjudications and NOD’s filed prior to November 18, 1988, and subsequent adjudications (by a Hearing Officer in Whitt and by the Regional Office, sua sponte, in Williams) followed by NOD’s filed after November 18, 1988. This Court has jurisdiction to consider each of these cases and I concur in the denial of the Secretary’s motions to dismiss. In Davis, an initial adjudication was also followed by a later adjudication but the subsequent NOD was filed before rather than after November 18, 1988. Therefore, this Court lacks jurisdiction and I concur in the granting of the Secretary’s motion to dismiss. In Stokes, an initial adjudication and a pre-November 18, 1988, NOD was followed by a later adjudication, the December 9, 1988, decision by the Hearing Officer. The veteran, by his Paralyzed Veterans of America representative, filed a VA Form 1-646 dated March 31, 1989, with the Regional Office. The veteran’s representative specifically disagreed with the “VA rating decision of 1-4-88”, Br. of Appellant at Exhibit 24, which was the original adjudication, and stated that the veteran “has properly completed all steps to this final appeal.” Id. Specific mention was made of the “personal hearing before the Hearing Officer on 11-16-88.” Id. The veteran’s testimony at the hearing was summarized and, in the penultimate paragraph, “[t]he VA’s repeated denial ...” of the claim was noted. Id. The majority concludes that this document is not an NOD and it is this conclusion with which I disagree.
Two reasons are given for the conclusion that the filing of March 31, 1989, is not an NOD: “While it referred to the hearing, it did not in any way disagree with the decision emanating from it. Perhaps, given the fact that the Regional Office did not mail notification of its decision until April, 1989, there was no awareness of the decision when the VA Form 1-646 was filed.” Supra at p. 47. It is true that the decision of the Hearing Officer is not referred to by specific date; however, 38 C.F.R. § 19.118 provides that: “The Notice of Disagreement should be in terms which can be reasonably construed as a desire for review of that determination. It need not be expressed in any special wording.” In my view, the March 31, 1989, VA Form 1-646 submitted on behalf of the veteran “can be reasonably construed as a desire for review”, id., of the Hearing Officer’s adjudication. After all, “[i]t need not be expressed in any special wording.” Id.
The second reason given by the majority is that the veteran himself could not have had notice of the Hearing Officer’s decision on March 31, 1989, the date which appears on the document, because, as the veteran later noted in a pro se submission, he did not receive notice of the decision until April 1989. This is an insufficient predicate for dismissing the Notice of Disagreement filed by the veteran’s representative. Moreover, it ignores the realities of the relationship and the daily contact between representatives of the service organizations, such as the Paralyzed Veterans Association, and the adjudication personnel in the regional offices.
There is no doubt that the decision by the Hearing Officer on December 9, 1988, was an adjudication. The statement dated March 31, 1989, which was submitted by a National Service Officer of the Paralyzed Veterans Association on behalf of the veteran, fulfilled the regulatory definition of an NOD. Since that NOD was filed after November 18, 1988, I believe that this Court has jurisdiction to entertain this ap*49peal. Because I would deny the motion to dismiss, I respectfully dissent.